COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Herber Bal Aparicio-Cabrera v. The State of Texas

Appellate case number:    01-12-01006-CR

Trial court case number: 1315370

Trial court:              178th District Court of Harris County

       Appellant’s court-appointed counsel, David L. Garza, has filed motion to withdraw as
counsel and a supporting brief concluding that the above-referenced appeal is frivolous.
However, counsel has not informed us whether he sent a copy of his Anders brief to his client,
whether he informed his client that appellant has a right to file a pro se brief within 30 days, and
whether he has ensured that his client has, at some point, been informed of his right to file a pro
se PDR. In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008). The Court is unable to
grant counsel’s motion to withdraw until counsel has informed us that he has performed the
above duties. See id.; Wooley v. State, No. 01-12-00058-CR, 2012 WL 5317363, at *1 (Tex.
App.—Houston [1st Dist.] Oct. 25, 2012, no pet.).

       On November 21, 2013, we ordered counsel to advise the Court in writing whether he has
performed the above duties, no later than 10 days from the date of that order. Counsel has failed
to respond. Accordingly, we again ORDER David L. Garza counsel to advise the Court in
writing whether he has performed the above duties, no later than 10 days from the date of that
order.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court

Date: December 27, 2013